Citation Nr: 1045366	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-08 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of 
chronic dislocation of the left shoulder with Magnuson repair, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2005 rating decision in which the RO, granted a rating 
of 20 percent for left shoulder disability, effective June 22, 
2005 (the date of the claim for increase).  In October 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in March 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2007.

As explained in more detail below, the Board notes that the 
matter of a higher rating for left shoulder disability on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), has been 
raised by the record.  As such, the Board has recharacterized the 
claim on appeal (as reflected on the title page).

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Veteran's most recent VA examination was in July 2005.  In 
his October 2006 NOD, the Veteran complained of chronic pain and 
limited motion of the left shoulder that are beginning to 
adversely affect his employment; he characterized his left 
shoulder arthritis as "severe".  In his March 2007 substantive 
appeal, the Veteran stated that his left shoulder disability had 
gotten worse since the July 2005 VA examination and requested a 
new VA examination to assess the severity of his condition.  

In an October 2010 informal hearing presentation, the Veteran's 
representative asserted that the Veteran should be afforded a new 
VA examination to evaluate the current severity of his left 
shoulder disability, as the last VA examination was over 5 years 
old.

In view of allegations of worsening disability since the 
Veteran's last examination, the Board finds that the medical 
evidence currently of record is inadequate, and that a more 
contemporaneous VA examination, with appropriate clinical 
findings, is needed to properly evaluate the severity of the 
Veteran's service-connected left shoulder disability.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2010).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered contemporaneous).  Given the Veteran's October 2006 
comments concerning the affect of his disability on employment, 
and the comment of the July 2005 examiner that the Veteran's left 
shoulder disability causes significant occupational effects, the 
examiner must clearly comment upon the functional effects of the 
left shoulder disability, to include the impact on the Veteran's 
employability.

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate VA physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, shall 
result in denial of the claim for an increased rating for left 
shoulder disability.  See 38 C.F.R. § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding pertinent records.

The Board notes that the record seems to indicate that the 
Veteran is continuing to receive treatment for his left shoulder 
disability from the VA Medical Center (VAMC) in Erie, 
Pennsylvania.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain from the Erie VAMC 
any outstanding records of treatment and/or evaluation of the 
Veteran's left shoulder, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for a 
rating in excess of 20 percent for left shoulder disability.  The 
RO's adjudication of the claim should include explicit 
consideration of whether the procedures for assigning a higher 
rating on an extra-schedular basis, pursuant to  38 C.F.R. 
§ 3.321(b), are invoked, as well as consideration of whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Erie VAMC 
all outstanding pertinent records of 
treatment for left shoulder disability, to 
specifically include since November 2006.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file. 

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for an increased rating for 
service-connected left shoulder disability, 
to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b).  

The RO should explain how to establish 
entitlement to an increased rating on an 
extra-schedular basis.  The RO's letter 
should clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining additional evidence 
identified by following current procedures 
set forth in 38 C.F.R. § 3.159.  All records 
and responses received should be associated 
with the claims file.  If any records sought 
are not obtained, the RO should notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should conduct range of motion 
testing of the left shoulder (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The examiner should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left shoulder.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
left shoulder due to pain and/or any other 
symptoms noted above during flare-ups and/or 
with repeated use; to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The physician should fully describe the 
functional effects of the Veteran's service-
connected left shoulder disability, to 
include the impact of the disability on his 
employability.  

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a rating in excess 
of 20 percent for left shoulder disability. 
If the Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for service connection 
in light of pertinent evidence and legal 
authority (to include consideration of 
38 C.F.R. § 3.312, as well as whether staged 
rating of the Veteran's disability, pursuant 
to Hart (cited above) is appropriate).  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them an appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

